ORDER
The Disciplinary Review Board having on October 11,1995, filed a report with the Court recommending that CHARLES I. TIGHE, III, of MOUNT LAUREL, who was admitted to the bar of this State in 1971, be disbarred for the knowing misappropriation of client funds in violation of RPC 1.15 and In re Wilson, 81 N.J. 451, 409 A.2d 1158 (1979), and respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and CHARLES I. TIGHE, III, of MOUNT LAUREL is hereby disbarred, effective immediately, and it is further;
ORDERED that CHARLES I. TIGHE, III, be and hereby is permanently restrained and enjoined from practicing law; and it is further
*299ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by CHARLES I. TIGHE, III, pursuant to Rule 1:21-6, be restrained from disbursement except upon application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that CHARLES I. TIGHE, III, comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that CHARLES I. TIGHE, III reimburse the Disciplinary Oversight Committee for appropriate administrative costs.